Exhibit 10.1
SIMMONS FIRST NATIONAL CORPORATION
2011 EMPLOYEE STOCK PURCHASE PLAN


The Simmons First National Corporation 2011 Employee Stock Purchase Plan (the
“Plan”) was adopted by the Board of Directors (the “Board”) of Simmons First
National Corporation (the “Company”) on February 28, 2011, subject to approval
of the Company's shareholders at their annual meeting on April 19, 2011. The
effective date of the Plan shall be June 1, 2011, if it is approved by the
shareholders.


1.  Purpose of Plan. The purpose of the Plan is to provide eligible employees of
the Company and its subsidiaries a convenient opportunity to purchase shares of
common stock of the Company through annual offerings financed by payroll
deductions.  As used in this Plan, “subsidiary” means a corporation or other
form of business association of which shares (or other ownership interests)
having 50% or more of the voting power are, or in the future become, owned or
controlled, directly or indirectly, by the Company.


2.  Qualification.  The Plan is not qualified under Section 401(a) of the
Internal Revenue Code of 1986 (the “Code”) and is not subject to any provisions
of the Employee Retirement Income Security Act of 1974 (“ERISA”).  It is the
Company's intention to have the Plan qualify as an “employee stock purchase
plan” under Section 423 of the Code, and the provisions of the Plan shall be
construed so as to extend and limit participation in a manner consistent with
the requirements of that Section of the Code.


3.  Administration.  The Plan is administered by the Nominating, Compensation
and Corporate Governance Committee (“NCCGC”), which consists of at least two or
more members of the Board, none of whom are eligible to participate in the Plan
and all of whom are “non-employee directors,” as such term is defined in Rule
16b-3(b)(3) of the Securities and Exchange Commission, under the Securities
Exchange Act of 1934, as amended (the “1934 Act”).  The NCCGC shall prescribe
rules and regulations for the administration of the Plan and interpret its
provisions.  The NCCGC may correct any defect, reconcile any inconsistency or
resolve any ambiguity in the Plan.  The actions and determinations of the NCCGC
on matters relating to the Plan are conclusive.  The NCCGC and its members may
be addressed in care of the Company at its principal office.  The members of the
NCCGC do not serve for fixed periods but may be appointed or removed at any time
by the Board.


4.  Stock Reservation.  An aggregate of 60,000 shares of Class A, $0.01 par
value, common stock of the Company (“SFNC Stock”) is available for purchase
under the Plan.  Shares of SFNC Stock which are to be delivered under the Plan
may be obtained by the Company by authorized purchases on the open market or
from private sources, or by issuing authorized but unissued shares of SFNC
Stock.  In the event of any change in the SFNC Stock through recapitalization,
merger, consolidation, stock dividend or split, combination or exchanges of
shares or otherwise, the NCCGC may make such equitable adjustments in the Plan
and the then outstanding offering as it deems


 
 

--------------------------------------------------------------------------------

 
necessary and appropriate including, but not limited to, changing the number of
shares of SFNC Stock reserved under the Plan and the price of the current
offering.  If the number of shares of SFNC Stock that participating employees
become entitled to purchase is greater than the number of shares of SFNC Stock
available, the available shares shall be allocated by the NCCGC among such
participating employees in such manner as it deems fair and equitable.  No
fractional shares of SFNC Stock shall be issued or sold under the Plan.
 
5. Eligibility to Participate.  All employees of the Company and such of its
subsidiaries as shall be designated by the NCCGC will be eligible to participate
in the Plan.  No employee shall be eligible to participate in an offering unless
he or she has been employed by the Company or subsidiary for at least two years
(on a cumulative basis) as of the first day of such offering.  No employee shall
be eligible to participate in the Plan if, immediately after an option is
granted under the Plan, the employee owns more than five percent (5%) of the
total combined voting power or value of all classes of shares of the Company or
of any parent or subsidiary of the Company.


6.  SFNC Stock Offerings. The Company may make up to five offerings of 12
months' duration each to eligible employees to purchase SFNC Stock under the
Plan.  An eligible employee may participate in such offering by authorizing at
any time prior to the first day of such offering a payroll deduction for such
purpose in dollar amounts, up to a maximum of the lesser of  three percent (3%)
of his or her W-2 compensation plus elective contributions, or $7,500.  The
NCCGC may at any time suspend an offering if required by law or if determined by
the NCCGC to be in the best interests of the Company.


7.  Participant Accounts.  (a)  The Company will maintain or cause to be
maintained payroll deduction accounts for all participating employees.  All
funds received or held by the Company or its subsidiaries under the Plan may be,
but need not be, segregated from other corporate funds.  Payroll deduction
accounts will not be credited with interest. Any balance remaining in any
employee's payroll deduction account at the end of an offering period will be
refunded to the employee.


(b)  Each participating employee will receive a statement of his or her payroll
deduction account and the number of shares of SFNC Stock purchased therewith
following the end of each offering period.


(c)  Subject to rules, procedures and forms adopted by the NCCGC, a
participating employee may at any time during the offering period increase,
decrease or suspend his or her payroll deduction, or may withdraw from
participation in an offering.  Under the initial rules established by the NCCGC,
payroll deductions may not be altered more than once in each offering period and
withdrawal requests (effective on the last day of the offering) may be received
on or before the last day of such offering.  In the event of a participating
employee's retirement, death, disability or termination of employment, his or
her participation in any offering under the Plan shall cease, no further amounts
shall be deducted pursuant to the Plan, and the balance in the employee's
account shall be paid to the employee, or, in the event of the employee's death,
to the employee's beneficiary designated on a form approved by the NCCGC (or, if
the employee has not designated a beneficiary, to his or her estate).


 
 

--------------------------------------------------------------------------------

 
8. Option Grant.  Each employee participating in any offering under the Plan
will be granted an option, upon the effective date of such offering, for as many
full shares of SFNC Stock as the amount of his or her payroll deduction account
at the end of any offering period can purchase.  No employee may be granted an
option under the Plan which permits his or her rights to purchase SFNC Stock
under the Plan, and any other stock purchase plan of the Company or a parent or
subsidiary of the Company qualified under Section 423 of the Code, to accrue at
a rate which exceeds $25,000 of Fair Market Value of SFNC Stock (determined at
the time the option is granted) for each calendar year in which the option is
outstanding at any time.  As of the last day of the offering period, the payroll
deduction account of each participating employee shall be totaled.  If such
account contains sufficient funds to purchase one or more full shares of SFNC
Stock as of that date, the employee shall be deemed to have exercised an option
to purchase the largest number of full shares of SFNC Stock at the offering
price.  Such employee's account will be charged for the amount of the purchase
and a stock certificate representing such shares will be issued.


9.  Option Price.  The NCCGC shall determine the purchase price of the shares of
SFNC Stock which are to be sold under each offering, which price shall be the
lesser of (i) an amount equal to 95 percent of the Fair Market Value of the SFNC
Stock at the time such option is granted, or (ii) an amount equal to 95 percent
of the Fair Market Value of the SFNC Stock at the time such option is
exercised.  “Fair Market Value” of a share of SFNC Stock on a given date is
defined as the closing price of a share on the previous trading day (or, if
none, on the most recent date on which there was one or more trades executed),
as reported by the National Association of Securities Dealers Automated
Quotation System, or other similar service selected by the NCCGC.  However, if
the SFNC Stock is listed on a national securities exchange, “Fair Market Value”
is defined as the last reported sale price of a share on the previous trading
day, or if no sale took place, the last reported sale price of a share of stock
on the most recent day on which a sale of a share of stock took place as
recorded on such exchange.  If the SFNC Stock is neither listed on such date on
a national securities exchange nor traded in the over-the-counter market, “Fair
Market Value” is defined as the fair market value of a share on such date as
determined in good faith by the NCCGC.


10.  Non-Assignibility of Option.  No option, right or benefit under the Plan
may be transferred by a participating employee other than by will or the laws of
descent and distribution, and all options, rights and benefits under the Plan
may be exercised during the participating employee's lifetime only by such
employee or the employee's guardian or legal representative.  There are no
restrictions imposed under the Plan upon the resale of shares of SFNC Stock
issued under the Plan.


11. Term, Termination and Amendments.  The Plan may continue until all the stock
allocated to it has been purchased or until after the fifth offering is
completed, whichever is earlier.  The Board may terminate the Plan at any time,
or make such amendment of the Plan as it may deem advisable, but no amendment
may be made without the approval of the Company's shareholders if it would
materially: (i) increase the benefits accruing to participants under the Plan;
(ii) modify the requirements as to eligibility for participation in the Plan;
(iii) increase the number of shares which may be issued under the Plan, (iv)
increase the cost of the Plan to the Company; or (v) alter the allocation of
Plan benefits among participating employees.


 
 

--------------------------------------------------------------------------------

 
12. Securities Law Compliance.  Certain officers of the Company are subject to
restrictions under Section 16(b) of the 1934 Act.  With respect to such
officers, transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the 1934 Act. To the extent any
provision of the Plan or action by the NCCGC fails to so comply, it shall be
deemed null and void if permitted by law and deemed advisable by the NCCGC.


13.  Certificates for Shares.  A participating employee, at his or her election,
may have shares issued under the Plan held in the Simmons First National
Corporation Dividend Reinvestment Plan.  Certificates for SFNC Stock purchased
under the Plan may be registered only in the name of the participating employee,
or, if such employee so indicates on his or her authorization form, in his or
her name jointly with a member of his or her family, with right of
survivorship.  An employee who is a resident of a jurisdiction which does not
recognize such a joint tenancy may have certificates registered in the
employee's name as tenant in common with a member of the employee's family,
without right of survivorship.


-------


 
 